In a child custody and *603visitation proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (McGrady, R), dated September 5, 2007, which modified a prior order of visitation by requiring that the mother’s visitation with the child be supervised.
Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Queens County, for further proceedings.
In this matter, the mother was denied her right to have counsel assigned to her (see Family Ct Act § 262 [a] [v]). Mastro, J.E, Angiolillo, Garni and Eng, JJ., concur.